DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 9, 11, 12, 15, and 19 is/are rejected under 35 U.S.C. 102a as being anticipated by Wang et al. (US 2019/0120662).
Referring to Claim 1, Wang teaches a system comprising:
a controller 113 (fig. 1A) operably coupled to one or more sensing devices 131 (fig. 1C), wherein the one or more sensing devices are configured to detect sensing data from a system (paragraph 70);
a user device operably coupled to the one or more sensing devices and the controller (see end of paragraph 116 which teaches a user interface), wherein the user device is configured to receive commissioning data from the one or more sensing devices and the controller (see middle of paragraph 116 which teaches environmental conditions), and the user device is configured to determine location information (paragraph 70 which teaches gathering sensor locations); and

Referring to Claim 11, Wang teaches a method comprising:
receiving, by a processor of a user device (see end of paragraph 116 which teaches a user interface), commissioning data for one or more devices corresponding to equipment (see middle of paragraph 116 which teaches environmental conditions);
associating location information of the user device with the commissioning data for the one or more devices, wherein the user device is operably coupled to the one or more devices (paragraph 70 which teaches gathering sensor locations);
transmitting the location information and the commissioning data to a server, and storing the association of the location information with the commissioning data in the server (see end of paragraph 116 which teaches storing the region data transmitted from the user interface).
	Referring to Claim 2, Wang also teaches the controller is associated with at least one of an elevator system, escalator system, or remote sensing system (paragraph 11).
	Referring to Claims 3 and 12, Wang also teaches a gateway configured to relay data between the server and the one or more sensing devices (paragraph 115 where the external memory can be the relay device).
	Referring to Claims 6 and 19, Wang also teaches the location information is based on at least one of GPS coordinates of the user device or a tower-based location data of the user device (see GPS 501 in fig. 5).

Referring to Claim 15, Wang also teaches collecting the sensor data; and associating the sensor data with the commissioning data (paragraph 116).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 7, 8, 10, 13, 14, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Nix (US 9,276,740).
Referring to Claims 4 and 13, Wang does not teach the commissioning data comprises one or more of a unique universal identifier (UUID), manufacturer information, model number, serial number, or unit number for the controller and the one or more sensing devices. Nix teaches the commissioning data comprises one or more of a unique universal identifier (UUID), manufacturer information, model number, serial number, or unit number for the controller and the one or more sensing devices (see col. 99, lines 24-33). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Nix to the device of Wang in order to better track operating conditions of moving devices.

Referring to Claims 7 and 20, Nix also teaches identifying one or more additional devices that are within proximity of the user device based the commissioning data and the location information, and the user device is configured to monitor the one or more additional devices (see col. 26, lines 8-28). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Nix to the device of Wang in order to better track operating conditions of moving devices.
Referring to Claim 10, Nix also teaches an image processor to determine the commissioning data from the received input (see col. 29, line 62 to col. 30, line 12).
Referring to Claims 8 and 18, Nix also teaches a communication interface that is configured to communicate using at least one of RFID technology, NFC technology, ZigBee, Z-wave, short-range technology, or Bluetooth technology (see col. 26, lines 8-28).
Referring to Claim 14, Wang also teaches at least one of a gateway, a controller, or sensing devices configured to obtain sensor data from the equipment (paragraph 115).
Referring to Claim 16, Nix also teaches performing image processing of at least one of a tag of the equipment or the one or more devices (see col. 29, line 62 to col. 30, line 12).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Nix and further in view of Cordray et al. (US 2010/0094981).
Referring to Claim 17, the combination of Wang and Nix does not teach performing a bar code scan of the one or more devices. Cordray teaches performing a bar code scan of the one or more devices (paragraph 23). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Cordray to the modified device of Wang and Nix in order to better track maintenance needs for moving devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 5712727882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/EUGENE YUN/           Primary Examiner, Art Unit 2648